252 U.S. 411 (1920)
KENNEY, ADMINISTRATOR OF KENNEY,
v.
SUPREME LODGE OF THE WORLD, LOYAL ORDER OF MOOSE.
Nos. 269, 303.
Supreme Court of United States.
Argued March 23, 1920.
Decided April 19, 1920.
CERTIORARI AND ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
Mr. G.R. Harsh for petitioner and plaintiff in error.
*412 Mr. E.J. Henning, with whom Mr. Ralph C. Putnam was on the briefs, for respondent and defendant in error.
*413 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action of debt brought in Illinois upon a judgment recovered in Alabama. The defendant pleaded *414 to the jurisdiction that the judgment was for negligently causing the death of the plaintiff's intestate in Alabama. The plaintiff demurred to the plea, setting up Article IV, §§ 1 and 2 of the Constitution of the United States. A statute of Illinois provided that no action should be brought or prosecuted in that State for damages occasioned by death occurring in another State in consequence of wrongful conduct. The Supreme Court of Illinois held that as by the terms of the statute the original action could not have been brought there, the Illinois Courts had no jurisdiction of a suit upon the judgment. The Circuit Court of Kane County having ordered that the demurrer be quashed its judgment was affirmed. 285 Illinois, 188.
In the court below and in the argument before us reliance was placed upon Anglo-American Provision Co. v. Davis Provision Co., No. 1, 191 U.S. 373, and language in Wisconsin v. Pelican Insurance Co., 127 U.S. 265, the former as showing that the clause requiring full faith and credit to be given to judgments of other States does not require a State to furnish a court, and the latter as sanctioning an inquiry into the nature of the original cause of action in order to determine the jurisdiction of a court to enforce a foreign judgment founded upon it. But we are of opinion that the conclusion sought to be built upon these premises in the present case cannot be sustained.
Anglo-American Provision Co. v. Davis Provision Co. was a suit by a foreign corporation on a foreign judgment against a foreign corporation. The decision is sufficiently explained without more by the views about foreign corporations that had prevailed unquestioned since Bank of Augusta v. Earle, 13 Pet. 519, 589-591, cited 191 U.S. 375. Moreover no doubt there is truth in the proposition that the Constitution does not require the State to furnish a court. But it also is true that there are limits to the power of exclusion and to the power to consider the nature of *415 the cause of action before the foreign judgment based upon it is given effect.
In Fauntleroy v. Lum, 210 U.S. 230, it was held that the courts of Mississippi were bound to enforce a judgment rendered in Missouri upon a cause of action arising in Mississippi and illegal and void there. The policy of Mississippi was more actively contravened in that case than the policy of Illinois is in this. Therefore the fact that here the original cause of action could not have been maintained in Illinois is not an answer to a suit upon the judgment. See Christmas v. Russell, 5 Wall. 290; Converse v. Hamilton, 224 U.S. 243. But this being true, it is plain that a State cannot escape its constitutional obligations by the simple device of denying jurisdiction in such cases to courts otherwise competent. The assumption that it could not do so was the basis of the decision in International Textbook Co. v. Pigg, 217 U.S. 91, 111, 112, and the same principle was foreshadowed in General Oil Co. v. Crain, 209 U.S. 211, 216, 220, 228, and in Fauntleroy v. Lum, 210 U.S. 230, 235, 236. See Keyser v. Lowell, 117 Fed. Rep. 400; Chambers v. Baltimore & Ohio R.R. Co., 207 U.S. 142, 148, and cases cited. Whether the Illinois statute should be construed as the Mississippi act was construed in Fauntleroy v. Lum was for the Supreme Court of the State to decide, but read as that court read it, it attempted to achieve a result that the Constitution of the United States forbad.
Some argument was based upon the fact that the statute of Alabama allowed an action to be maintained in a court of competent jurisdiction within the State "and not elsewhere." But when the cause of action is created the invalidity of attempts to limit the jurisdiction of other States to enforce it has been established by the decisions of this court; Tennessee Coal, Iron & R.R. Co. v. George, 233 U.S. 354; Atchison, Topeka & Santa Fe Ry. Co. v. Sowers, 213 U.S. 55; and had these decisions been otherwise *416 they would not have imported that a judgment rendered exactly as required by the Alabama statute was not to have the respect due to other judgments of a sister State.
As the judgment below upheld a statute that was invalid as construed the writ of error was the proper proceeding and the writ of certiorari must be dismissed.
Judgment reversed.